

117 HR 775 IH: Disability Voting Rights Act
U.S. House of Representatives
2021-02-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 775IN THE HOUSE OF REPRESENTATIVESFebruary 3, 2021Ms. Scanlon introduced the following bill; which was referred to the Committee on House AdministrationA BILLTo amend the Help America Vote Act of 2002 to require States to promote access to voter registration and voting for individuals with disabilities, and for other purposes.1.Short titleThis Act may be cited as the Disability Voting Rights Act. 2.Requirements for States to promote access to voter registration and voting for individuals with disabilities(a)RequirementsSubtitle A of title III of the Help America Vote Act of 2002 (52 U.S.C. 21081 et seq.) is amended—(1)by redesignating sections 304 and 305 as sections 305 and 306, respectively; and(2)by inserting after section 303 the following new section:304.Access to voter registration and voting for individuals with disabilities(a)Treatment of applications and ballotsEach State shall—(1)permit individuals with disabilities to use absentee registration procedures and to vote by absentee ballot in elections for Federal office;(2)accept and process, with respect to any election for Federal office, any otherwise valid voter registration application and absentee ballot application from an individual with a disability if the application is received by the appropriate State election official within the deadline for the election which is applicable under Federal law;(3)in addition to any other method of registering to vote or applying for an absentee ballot in the State, establish procedures—(A)for individuals with disabilities to request by mail and electronically voter registration applications and absentee ballot applications with respect to elections for Federal office in accordance with subsection (c);(B)for States to send by mail and electronically (in accordance with the preferred method of transmission designated by the individual under subparagraph (C)) voter registration applications and absentee ballot applications requested under subparagraph (A) in accordance with subsection (c)); and(C)by which such an individual can designate whether the individual prefers that such voter registration application or absentee ballot application be transmitted by mail or electronically;(4)in addition to any other method of transmitting blank absentee ballots in the State, establish procedures for transmitting by mail and electronically blank absentee ballots to individuals with disabilities with respect to elections for Federal office in accordance with subsection (d);(5)transmit a validly requested absentee ballot to an individual with a disability—(A)except as provided in subsection (e), in the case in which the request is received at least 45 days before an election for Federal office, not later than 45 days before the election; and(B)in the case in which the request is received less than 45 days before an election for Federal office—(i)in accordance with State law; and(ii)if practicable and as determined appropriate by the State, in a manner that expedites the transmission of such absentee ballot; and(6)if the State declares or otherwise holds a runoff election for Federal office, establish a written plan that provides absentee ballots are made available to individuals with disabilities in a manner that gives them sufficient time to vote in the runoff election.(b)Designation of single State office To Provide Information on Registration and Absentee Ballot Procedures for All Disabled Voters in StateEach State shall designate a single office which shall be responsible for providing information regarding voter registration procedures and absentee ballot procedures to be used by individuals with disabilities with respect to elections for Federal office to all individuals with disabilities who wish to register to vote or vote in any jurisdiction in the State.(c)Designation of Means of Electronic Communication for Individuals with Disabilities To Request and for States To Send Voter Registration Applications and Absentee Ballot Applications, and for Other Purposes Related to Voting Information(1)In generalEach State shall, in addition to the designation of a single State office under subsection (b), designate not less than 1 means of electronic communication—(A)for use by individuals with disabilities who wish to register to vote or vote in any jurisdiction in the State to request voter registration applications and absentee ballot applications under subsection (a)(3);(B)for use by States to send voter registration applications and absentee ballot applications requested under such subsection; and(C)for the purpose of providing related voting, balloting, and election information to individuals with disabilities.(2)Clarification regarding provision of multiple means of electronic communicationA State may, in addition to the means of electronic communication so designated, provide multiple means of electronic communication to individuals with disabilities, including a means of electronic communication for the appropriate jurisdiction of the State.(3)Inclusion of designated means of electronic communication with informational and instructional materials that accompany balloting materialsEach State shall include a means of electronic communication so designated with all informational and instructional materials that accompany balloting materials sent by the State to individuals with disabilities.(4)Transmission if no preference indicatedIn the case where an individual with a disability does not designate a preference under subsection (a)(3)(C), the State shall transmit the voter registration application or absentee ballot application by any delivery method allowable in accordance with applicable State law, or if there is no applicable State law, by mail.(d)Transmission of blank absentee ballots by mail and electronically(1)In generalEach State shall establish procedures—(A)to securely transmit blank absentee ballots by mail and electronically (in accordance with the preferred method of transmission designated by the individual with a disability under subparagraph (B)) to individuals with disabilities for an election for Federal office; and(B)by which the individual with a disability can designate whether the individual prefers that such blank absentee ballot be transmitted by mail or electronically.(2)Transmission if no preference indicatedIn the case where an individual with a disability does not designate a preference under paragraph (1)(B), the State shall transmit the ballot by any delivery method allowable in accordance with applicable State law, or if there is no applicable State law, by mail.(3)Application of methods to track delivery to and return of ballot by individual requesting ballotUnder the procedures established under paragraph (1), the State shall apply such methods as the State considers appropriate, such as assigning a unique identifier to the ballot, to ensure that if an individual with a disability requests the State to transmit a blank absentee ballot to the individual in accordance with this subsection, the voted absentee ballot which is returned by the individual is the same blank absentee ballot which the State transmitted to the individual.(e)Hardship Exemption(1)In generalIf the chief State election official determines that the State is unable to meet the requirement under subsection (a)(5)(A) with respect to an election for Federal office due to an undue hardship described in paragraph (2)(B), the chief State election official shall request that the Attorney General grant a waiver to the State of the application of such subsection. Such request shall include—(A)a recognition that the purpose of such subsection is to provide individuals with disabilities enough time to vote in an election for Federal office;(B)an explanation of the hardship that indicates why the State is unable to transmit such individuals an absentee ballot in accordance with such subsection;(C)the number of days prior to the election for Federal office that the State requires absentee ballots be transmitted to such individuals; and(D)a comprehensive plan to ensure that such individuals are able to receive absentee ballots which they have requested and submit marked absentee ballots to the appropriate State election official in time to have that ballot counted in the election for Federal office, which includes—(i)the steps the State will undertake to ensure that such individuals have time to receive, mark, and submit their ballots in time to have those ballots counted in the election;(ii)why the plan provides such individuals sufficient time to vote as a substitute for the requirements under such subsection; and(iii)the underlying factual information which explains how the plan provides such sufficient time to vote as a substitute for such requirements.(2)Approval of waiver requestThe Attorney General shall approve a waiver request under paragraph (1) if the Attorney General determines each of the following requirements are met:(A)The comprehensive plan under subparagraph (D) of such paragraph provides individuals with disabilities sufficient time to receive absentee ballots they have requested and submit marked absentee ballots to the appropriate State election official in time to have that ballot counted in the election for Federal office.(B)One or more of the following issues creates an undue hardship for the State:(i)The State's primary election date prohibits the State from complying with subsection (a)(5)(A).(ii)The State has suffered a delay in generating ballots due to a legal contest.(iii)The State Constitution prohibits the State from complying with such subsection.(3)Timing of waiver(A)In generalExcept as provided under subparagraph (B), a State that requests a waiver under paragraph (1) shall submit to the Attorney General the written waiver request not later than 90 days before the date of the election for Federal office with respect to which the request is submitted. The Attorney General shall approve or deny the waiver request not later than 65 days before the date of such election.(B)ExceptionIf a State requests a waiver under paragraph (1) as the result of an undue hardship described in paragraph (2)(B)(ii), the State shall submit to the Attorney General the written waiver request as soon as practicable. The Attorney General shall approve or deny the waiver request not later than 5 business days after the date on which the request is received.(4)Application of waiverA waiver approved under paragraph (2) shall only apply with respect to the election for Federal office for which the request was submitted. For each subsequent election for Federal office, the Attorney General shall only approve a waiver if the State has submitted a request under paragraph (1) with respect to such election.(f)Rule of constructionNothing in this section may be construed to allow the marking or casting of ballots over the internet.(g)Individual with a disability definedIn this section, an individual with a disability means an individual with an impairment that substantially limits any major life activities and who is otherwise qualified to vote in elections for Federal office.(h)Effective dateThis section shall apply with respect to elections for Federal office held on or after January 1, 2022..(b)Conforming amendment relating to issuance of voluntary guidance by Election Assistance CommissionSection 311(b) of such Act (52 U.S.C. 21101(b)) is amended—(1)by striking and at the end of paragraph (2);(2)by striking the period at the end of paragraph (3) and inserting ; and; and(3)by adding at the end the following new paragraph:(4)in the case of the recommendations with respect to section 304, January 1, 2022..(c)Conforming amendment relating to enforcementSection 401 of such Act of (52 U.S.C. 21111) is amended by striking and 303 and inserting 303, and 304. (d)Clerical amendmentsThe table of contents of such Act is amended—(1)by redesignating the items relating to sections 304 and 305 as relating to sections 305 and 306, respectively; and(2)by inserting after the item relating to section 303 the following new item:Sec. 304. Access to voter registration and voting for individuals with disabilities. .3.Expansion and reauthorization of grant program to assure voting access for individuals with disabilities(a)Purposes of paymentsSection 261(b) of the Help America Vote Act of 2002 (52 U.S.C. 21021(b)) is amended by striking paragraphs (1) and (2) and inserting the following:(1)making absentee voting and voting at home accessible to individuals with the full range of disabilities (including impairments involving vision, hearing, mobility, or dexterity) through the implementation of accessible absentee voting systems that work in conjunction with assistive technologies for which individuals have access at their homes, independent living centers, or other facilities;(2)making polling places, including the path of travel, entrances, exits, and voting areas of each polling facility, accessible to individuals with disabilities, including the blind and visually impaired, in a manner that provides the same opportunity for access and participation (including privacy and independence) as for other voters; and(3)providing solutions to problems of access to voting and elections for individuals with disabilities that are universally designed and provide the same opportunities for individuals with and without disabilities..(b)ReauthorizationSection 264(a) of such Act (52 U.S.C. 21024(a)) is amended by adding at the end the following new paragraph:(4)For fiscal year 2022 and each succeeding fiscal year, such sums as may be necessary to carry out this part..(c)Period of availability of fundsSection 264 of such Act (52 U.S.C. 21024) is amended—(1)in subsection (b), by striking Any amounts and inserting Except as provided in subsection (c), any amounts; and(2)by adding at the end the following new subsection:(c)Return and transfer of certain funds(1)Deadline for obligation and expenditureIn the case of any amounts appropriated pursuant to the authority of subsection (a) for a payment to a State or unit of local government for fiscal year 2022 or any succeeding fiscal year, any portion of such amounts which have not been obligated or expended by the State or unit of local government prior to the expiration of the 4-year period which begins on the date the State or unit of local government first received the amounts shall be transferred to the Commission.(2)Reallocation of transferred amounts(A)In generalThe Commission shall use the amounts transferred under paragraph (1) to make payments on a pro rata basis to each covered payment recipient described in subparagraph (B), which may obligate and expend such payment for the purposes described in section 261(b) during the 1-year period which begins on the date of receipt.(B)Covered payment recipients describedIn subparagraph (A), a covered payment recipient is a State or unit of local government with respect to which—(i)amounts were appropriated pursuant to the authority of subsection (a); and(ii)no amounts were transferred to the Commission under paragraph (1)..